 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 935 
In the House of Representatives, U. S.,

March 9, 2010
 
RESOLUTION 
Honoring John E. Warnock, Charles M. Geschke, Forrest M. Bird, Esther Sans Takeuchi, and IBM Corporation for receiving the 2008 National Medal of Technology and Innovation. 
 
 
Whereas the National Medal of Technology and Innovation (formerly known as the National Medal of Technology) is the highest honor for technological achievement bestowed by the President on leading innovators in the United States; 
Whereas the purpose of the National Medal of Technology and Innovation is to recognize individuals, teams, and companies that have made lasting and substantial contributions to the United States’ competitiveness and to strengthening the Nation's technological workforce through— 
(1)the development and commercialization of technological products, processes, and concepts, 
(2)technological innovation, and 
(3)development of the Nation's technological manpower; 
Whereas by highlighting the national importance of technological innovation, the National Medal of Technology and Innovation seeks to inspire future generations in the United States to prepare for and pursue technical careers to keep the United States at the forefront of global technology and economic leadership; 
Whereas, on September 17, 2009, the President named John E. Warnock, Charles M. Geschke, Forrest M. Bird, Esther Sans Takeuchi, and IBM Corporation as the recipients of the 2008 National Medal of Technology and Innovation; 
Whereas Dr. John E. Warnock and Dr. Charles M. Geschke, both of San Jose, California, pioneered technological innovations that were central to spurring the revolution in desktop publishing, which had an immense and significant role in changing the way people create and engage with information and entertainment across multiple mediums including print, video, and the Internet; and 
Whereas Forrest M. Bird of Sandpoint, Idaho, invented pioneering technologies in cardiopulmonary medicine (including the medical respirator), devices that helped launch modern-day medical evacuation capabilities, and intrapulmonary percussive ventilation (IPV) technologies, which have saved the lives of millions of patients with chronic obstructive pulmonary disease and other conditions; 
Whereas Dr. Esther Sans Takeuchi of Buffalo, New York, developed the silver vanadium oxide battery that powers the majority of the world’s lifesaving implantable cardiac defibrillators, and other medical battery technologies that improve the health and quality of life of millions of people; and 
Whereas IBM Corporation of Yorktown Heights, New York, created the Blue Gene supercomputer and its systems architecture, design, and software, which have delivered fundamental new science, unsurpassed speed, and unparalleled energy efficiency, and have had a profound impact worldwide on the high-performance computing industry: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes and honors the innovative technological achievements of John E. Warnock, Charles M. Geschke, Forrest M. Bird, Esther Sans Takeuchi, and IBM Corporation; and 
(2)congratulates John E. Warnock, Charles M. Geschke, Forrest M. Bird, Esther Sans Takeuchi, and IBM Corporation for receiving the 2008 National Medal of Technology and Innovation. 
 
Lorraine C. Miller,Clerk.
